Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Non-Final Office action.  In response to Examiner’s Non-Final Action of 02/04/2022, Applicant, on 05/03/2022, amended Claims 1, 3, 17 and 19. Claims 2-14 and 20 are as originally or previously presented but deemed amended, since they depend from independent Claims 1, 17 and 19. 
Claims 1-20 are pending in this application and have been rejected below.


Information Disclosure Statement

3. 	The information disclosure statement(s) (IDS) submitted on 03/14/2022, 05/12/2022 and 05/27/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Amendment

4.	Applicant’s amendments and arguments are acknowledged.

5.	The prior 35 USC §112 rejection of Claims withdrawn in light of Applicant's amendments.
 
6.	 The prior 35 USC §101 rejection of Claims maintained despite Applicant's amendments and arguments with regard to Claims 1-18. However, the prior 35 USC §101 rejection of Claims withdrawn- with regard to Claims 19 and 20 in light of Applicant's arguments.  

7.	The prior 35 USC §103 rejection of Claims withdrawn in light of Applicant's arguments, and new 35 USC §103 rejection of Claims added.  



Claim Rejections - 35 USC § 101

8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

9.	Claims 1-18 rejected under 35 U.S.C. 101 because, although they are drawn to a statutory category of system (machine), they are also directed to a judicial exception (an abstract idea) without significantly more.    

10.	Claim 1 recites .. creators make types of contributions to content; .. content curation and distribution .. to distribute content; .. workflow/tracking .. that facilitates branching and combining content from the content curation and distribution .., the workflow/tracking .. being configured for provisioning final content based on the contributions of content, the final content being a subset thereof, respective expansions to content being implemented by respective expansion .. chains that branch off of a main content .. chain, a tracking .. chain being implemented to track the expansion .. chains, .. a first player who does not use a first expansion associated with a first expansion .. chain not having overhead .. that track[s] the first expansion, wherein the expansion .. chains comprise respective flags indicating they represent respective expansions of a base game, wherein a first content unit is associated with a first expansion .. chain or the main content .. chain according to at least one relationship between the main content .. chain and the first expansion .. chain; and .. track[s] contributions .. and determines compensation, which is an abstract idea of Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including hedging, insurance, mitigating risk) and commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations), because creating contributions to content and being compensated based on the tracked content is a commercial interaction including sales activities and business relations.  Additionally, compensation for one's work is a fundamental economic practice. Claim 17 recites a similar abstract idea. 
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as a processor-implemented module, block chain, a computer, a processor, a computerized physics engine, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by paragraphs 20-28 of the published Specification and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 2-16 and 18 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those above and simulation mechanics, game engine, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
Dependent Claims 2-16 and 18 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by paragraphs 20-28 of the published Specification and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Therefore, Claims 1-18 rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

12.	Claims 1-3, 8-10 and 13-16 rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US Patent Application Publication 20140200084  A1 - hereinafter Butler) in view of Ginter et al. (US Patent Publication 20030191719 A1 - hereinafter Ginter) in view of Rogers et al. (US Patent Publication 20180041571 A1 - hereinafter Rogers).

13.	As per Claim 1, Butler teaches:
A system, comprising:
a processor-implemented contribution module to which creators make types of contributions to content [reads on: Fig. 5, SERVER 119; Fig. 11, CONTROLLER 254, OBJECT CREATION TOOL (OR OTHER TOOLS) 256; para 7, "However the digital item is made, systems and methods according to present principles track the identity and contribution of crafters or creators of component and sub-component parts, materials, and skills that are used to build the item."; para 88, "Functions/components described herein as being computer programs are not limited to implementation by any specific embodiments of computer programs. Rather, such functions/components are processes that convey or transform data, and may generally be implemented by, or executed in, hardware, software, firmware, or any combination thereof."]; ...
... a processor-implemented workflow/tracking module [reads on: Fig. 5, tracking system 55; para 51, "The item tracking system 55 can also track the use, sale, or other transfer of rights relating to the template or object 117 from a seller 121 to a buyer 123 and the contribution of elements to sold items."; para 76, "One implementation includes one or more programmable processors and corresponding computer system components to store and execute computer instructions and data, such as to provide the structures, systems, and interfaces to share and control access to and spreading of the digital items, as well as to track and manage player character and non-player character actions, e.g., storing and using data for persistent acts."] that facilitates branching and combining content [reads on: para 12, "For objects or components that are oft-used in digital items, e.g. oft-purchased as components for created items, or which have significant popularity (e.g., many "likes" in implementations where users can indicate their affinity or appreciation for a product in that way), such objects may be made preferentially available to creators, such as via special pricing, to encourage the use of such objects." - such objects may be made preferentially available to creators to encourage the use of such objects is facilitates branching; para 49, as above - when a joint construction effort is commenced between first and second sources is combining content] ... 
... the workflow/tracking module being configured for provisioning final content based on the contributions of content [reads on: para 47, "In this method, rather than the creator being responsible for final assembly of the digital item, two or more creators work together to create a digital item."; para 59, "The copy detection tool 226 receives a potential object or template 228 which is intended to be created as a final object or template and compares the same against a number of objects 238A-238N in an object/template registry 236."], the final content being a subset thereof [reads on: para 59, "Referring to FIG. 9, and as noted above, the systems and methods according to present principles may include a copy detection tool, and the same is illustrated as a tool 226 in a copy detection system 90. The copy detection tool 226 receives a potential object or template 228 which is intended to be created as a final object or template and compares the same against a number of objects 238A-238N in an object/template registry 236. Such comparison may be performed prior to or during item creation. The copy detection tool evaluates a created template or object for similarities with existing items. Similarity analysis may be performed on an overall basis, on a component-by-component basis, or via a hybrid analysis (or via other techniques). Depending on the determined percentage of similarity, the copy detection tool may control the creation or use of the new item. The threshold for copying may be input by a game manager as a threshold 242, and the same may be expressed as a percentage of like voxels, like surface area, like volume, like "visible" aspects as noted above, and so on. Exemplary thresholds include 50%, 75%, 95%, 100%, and, e.g., values therebetween." - Exemplary thresholds include 100% (match with objects in registry 236) is final content being a subset thereof (of registry 236)], ... 
... a processor-implemented compensation module that tracks contributions to the contribution module [reads on: Fig. 5, BENEFIT SUCH AS COMPENSATION/ RECOGNITION 141; para 50, "The item tracking system 55 generally runs on a server 119 but modules of the same may optionally run on one or more client systems."; para 51, "This tracking is useful to provide benefit 141 back to the sources 133-139, i.e., the creators and contributors, which benefit may be in the form of compensation or recognition, e.g., points, reputation, prizes, and the like."] and determines compensation [reads on: Fig. 6, COMPENSATION 1, 2, 3; Fig. 7, COMPENSATION (SUBJ ECTIVE DISTRIBUTION) 208; para 9, "The attribution system may keep track of objects and templates as they are created, so that when such items are sold, sources may be appropriately compensated or recognized."; para 10, "Calculations for such compensation and recognition may be "subjective" such as via contract, or "objective" based on a system-calculable measure, such as a percentage of volume or surface area (visible or total) constituting a source's contribution."; para 46, "The creator contribution 115F may be substantial if the creator performed significant amounts of work in construction, or exerted significant amounts and levels of skill. On the other hand, the creator contribution may be low if the creator merely assembled a number of completed elements together, wherein the assembly was minor. Of course, the creator may have spent significant resources on obtaining the elements that are combined together and so the value of their combination may be at least the sum of their individual values. In any case, the notation of the contribution scheme within the data structure 40 ensures that subsequent uses of the item represented by the data structure will entail compensation or recognition, or both, to the sources of the components, subcomponents, materials, and skills that constitute or contribute to the item."; para 53, "FIG. 6 is a chart 60 illustrating a compensation scheme for an item 146 having an objective distribution."; para 56, "FIG. 7 is a chart 70 illustrating a compensation scheme having a subjective distribution for compensation 208."].
Although Butler teaches expansions at Figure 2 (creating second data structure from set), it does not explicitly teach, but Ginter teaches: 
... a processor-implemented content curation and distribution module executable to distribute content [GINTER reads on: Fig. 2, VDE RIGHTS DISTRIBUTOR 106; Fig. 2A, DISTRIBUTOR 106; para 142, "As a result, various portions of said control information may be specifically adapted for different environments, such as for diverse computer platforms and operating systems, and said various portions may all be carried by a VDE container."; para 422, "As explained above, virtual distribution environment 100 can be used to manage almost any sort of transaction. One type of important transaction that virtual distribution environment 100 may be used to manage is the distribution or communication of "content" or other important information. FIG. 2 more abstractly shows a "model" of how the FIG. 1 virtual distribution environment 100 may be used to provide a "chain of handling and control" for distributing content. Each of the blocks in FIG. 2 may correspond to one or more of the VDE participants shown in FIG. 1."]; ... 
... from the content curation and distribution module [GINTER, as above], ... 
... respective expansions to content being implemented by respective expansion ... chains that branch off of a main content ... chain, a tracking ... chain being implemented to track the expansion ... chains, a first computer of a first player who does not use a first expansion associated with a first expansion ... chain not having overhead of blocks that track the first expansion [GINTER reads on: Fig. 70, system 2630; Fig. 79, CREATOR A, DISTRIBUTOR A, USER A, CREATOR B, USER B, CREATOR C, DISTRIBUTOR C, CREATOR D, DISTRIBUTOR B, USER C, USER D, USER E; Fig. 83, DISTRIBUTOR C, USER B UB(DC(CBCCCD)), DISTRIBUTOR B, USER B UB((DB(DC(CBCCCD)CE)); para 58, "VDE can protect a collection of rights belonging to various parties having in rights in, or to, electronic information. This information may be at one location or dispersed across (and/or moving between) multiple locations. The information may pass through a "chain" of distributors and a "chain" of users. Usage information may also be reported through one or more "chains" of parties. In general, VDE enables parties that (a) have rights in electronic information, and/or (b) act as direct or indirect agents for parties who have rights in electronic information, to ensure that the moving, accessing, modifying, or otherwise using of information can be securely controlled by rules regarding how, when, where, and by whom such activities can be performed."; paras 149- 156, "Some of the key factors contributing to the configurability intrinsic to the present invention include: .. (f) variable length and multiple branching chains of control; and .." - variable length and multiple branching chains of control is respective expansions to content being implemented by respective expansion ... chains that branch off of a main content ... chain; para 204, "support the flowing of content control information through different "branches" of content control information handling so as to accommodate, under the present invention's preferred embodiment, diverse controlled distributions of VDE controlled content. This allows different parties to employ the same initial electronic content with differing (perhaps competitive) control strategies. .. This form of evolution of different control information sets applied to different copies of the same electronic property content and/or appliance results from VDE control information flowing "down" through different branches in an overall pathway of handling and control and being modified differently as it diverges down these different pathway branches. This ability of the present invention to support multiple pathway branches for the flow of both VDE content control information and VDE managed content enables an electronic commerce marketplace which supports diverging, competitive business partnerships, agreements, and evolving overall business models which can employ the same content properties combined, for example, in differing collections of content representing differing at least in part competitive products." - This allows different parties to employ the same initial electronic content with differing (perhaps competitive) control strategies, VDE control information flowing "down" through different branches in an overall pathway of handling and control and being modified differently as it diverges down these different pathway branches is a tracking ... chain being implemented to track the expansion ... chains, a first computer of a first player who does not use a first expansion associated with a first expansion ... chain not having overhead of blocks that track the first expansion; para 443, ""Meter" process 404 keeps track of events, and may report usage to distributor 106 and/or other appropriate VDE participant(s). FIG. 4 shows that process 404 can be based on a number of different factors .." - "Meter" process 404 keeps track of events, and may report usage to distributor 106 and/or other appropriate VDE participant(s) is a tracking ... chain being implemented to track the expansion ... chains; para 513, "For example, microprocessor 520 may manage VDE decrypting, encrypting, certain content and/or appliance usage control information, keeping track of usage of VDE secured content, and other VDE usage control related functions."; para 1315, "In more detail, FIG. 26 shows PERC 808 as including private body keys 904, and right keys 912. Private body keys 904 are used to decrypt information contained within a private body 806 of a corresponding VDE object 300. Such information may include, for example, methods 1000, load modules 1100 and/or UDEs 1200, for example. Right keys 912 are keys used to exercise a right in the preferred embodiment. Such right keys 912 may include, for example, decryption keys that enable a method specified by PERC 808 to decrypt content for release by a VDE node to an end user. These right keys 912 are, in the preferred embodiment, unique to an object 300."; para 2245, "Royalty payments for the new works may be accessed by the publisher, distributors, or end-users, and may be tracked and electronically collected at any stage of the chain." - Royalty payments .. may be tracked and electronically collected at any stage of the chain is a tracking ... chain being implemented to track the expansion ... chains; para 2488, "VDE thus enables copies of a given piece of VDE managed content to be securely combined into differing consolidations of content, each of which reflects a product strategy of a different VDE content aggregator. VDE's content aggregation capability will result in a wider range of competitive electronic content products which offer differing overall collections of content and may employ differing content control information for content that may be common to such multiple products. Importantly, VDE securely and flexibly supports editing the content in, extracting content from, embedding content into, and otherwise shaping the content composition of, VDE content containers. Such capabilities allow VDE supported product models to evolve by progressively reflecting the requirements of "next" participants in an electronic commercial model."; para 2510, "FIG. 79 shows an example of an arrangement of commercial VDE users. The users in this example create, distribute, redistribute, and use content in a variety of ways. This example shows how certain aspects of control information associated with content may evolve as control information passes through a chain of handling and control."; para 2511, "Creator A in this example creates a VDE container and provides associated content control information that includes references (amongst other things) to several examples of possible "types" of VDE control information. In order to help illustrate this example, some of the VDE control information passed to another VDE participant is grouped into three categories in the following more detailed discussion: distribution control information, redistribution control information, and usage control information. In this example, a fourth category of embedding control information can be considered an element of all three of the preceding categories. Other groupings of control information are possible (VDE does not require organizing control information in this way). The content control information associated with this example of a container created by creator A is indicated on FIG. 80 as C.sub.A. FIG. 80 further shows the VDE participants who may receive enabling control information related to creator A's VDE content container."; para 2537, "In this example, creator D may create a VDE content container that is designed primarily for integration with other content (e.g. through use of a VDE extracting/embedding process), for example, content provided by creator B and creator C. FIG. 83 shows the VDE participants who may receive enabling control information related a VDE content container produced by creator D."; para 2538, "In this example, distributor C may receive VDE content containers from creator B, creator C, and creator D, and associated sets of control information C.sub.B, C.sub.C, and C.sub.D. Distributor C may use the embedding control information and other control information to produce a new container with two or more VDE objects received from creator B, creator C, and creator D. In addition or alternatively, distributor C may create enabling control information for distribution to users and/or user/distributors (or in the case of C.sub.D for distributors) for such received containers individually. For example, distributor C may create a container including content portions (e.g. embedded containers) from creator B, creator C, and creator D in which each such portion has control information related to its access and use that records, and allows an auditor to gather, sufficient information for each such creator to securely and reliably receive payments from distributor C based on usage activities related to users and/or user/distributors enabled by distributor C."; para 2539, "In this example, distributor B may receive a VDE content container and associated content control information C.sub.E from creator E as shown in FIG. 83. If C.sub.E permits, distributor B may extract a portion of the content in such a container. Distributor B may then, for example, embed this portion in a container received from distributor C that contains an aggregation of VDE objects created by creator B, creator C, and creator D. Depending on the particular restrictions and/or permissions in the sets of control information received from each creator and distributor C, distributor B may, for example, be able to embed such an extracted portion into the container received from distributor C as an independent VDE object, or directly into content of "in place" objects from creator B, creator C, and/or creator D. Alternatively, or in addition, distributor B may, if permitted by C.sub.E, choose to distribute such an extracted portion of content as an independent VDE object."; para 2540, "User B may, in this example, receive a VDE content container from distributor C that is comprised of VDE objects created by creator B, creator C, and creator D. In addition, user B may receive a VDE content container from distributor B that contains the same content created by creator B, creator C, and creator D in addition to one or more extracted/embedded portions of content created by creator E." - user B may receive a VDE content container from distributor C which does not contain CE (see Fig. 83 above) is a first computer of a first player who does not use a first expansion associated with a first expansion ... chain not having overhead of blocks that track the first expansion], 
wherein the expansion ... chains comprise respective flags indicating they represent respective expansions of a base game [GINTER reads on: Fig. 79, CREATOR A, DISTRIBUTOR A, USER A, CREATOR B, USER B, CREATOR C, DISTRIBUTOR C, CREATOR D, DISTRIBUTOR B, USER C, USER D, USER E; Fig. 83, DISTRIBUTOR C, USER B UB(DC(CBCCCD)), DISTRIBUTOR B, USER B UB((DB(DC(CBCCCD)CE)); para 2510, "FIG. 79 shows an example of an arrangement of commercial VDE users. The users in this example create, distribute, redistribute, and use content in a variety of ways. This example shows how certain aspects of control information associated with content may evolve as control information passes through a chain of handling and control. These VDE users and controls are explained in more detail below."; para 2513, "Some of the content redistribution control information (in this example, control information produced by a distributor within the scope permitted by a more senior participant in a chain of handling and control and passed to user/providers (in this example, user/distributors) and associated with controls and/or other requirements associated with redistribution activities by such user/distributors) specified by creator A includes: (a) a requirement that control information enabling content access may be redistributed by user/distributors no more than 2 levels, and further requires that each redistribution decrease this value by one, such that a first redistributor is restricted to two levels of redistribution, and a second redistributor to whom the first redistributor delivers permissions will be restricted to one additional level of redistribution, and users receiving permissions from the second redistributor will be unable to perform further redistribution (such a restriction may be enforced, for example, by including as one aspect of a VDE control method associated with creating new permissions a requirement to invoke one or more methods that: (i) locate the current level of redistribution stored, for example, as an integer value in a UDE associated with such one or more methods, (ii) compare the level of redistribution value to a limiting value, and (iii) if such level of redistribution value is less than the limiting value, increment such level of redistribution value by one before delivering such a UDE to a user as an aspect of content control information associated with VDE managed content, or fail the process if such value is equal to such a limiting value), and (b) no other special restrictions are placed on redistributors." - Some of the content redistribution control information .. specified by creator A includes: (a) a requirement that control information enabling content access may be redistributed by user/distributors no more than 2 levels, and further requires that each redistribution decrease this value by one, such that a first redistributor is restricted to two levels of redistribution, and a second redistributor to whom the first redistributor delivers permissions will be restricted to one additional level of redistribution is wherein the expansion ... chains comprise respective flags indicating they represent respective expansions of a base game], 
wherein a first content unit is associated with a first expansion ... chain or the main content ... chain according to at least one relationship between the main content ... chain and the first expansion ... chain [GINTER reads on: Fig. 83, paras 2513, 2539, as above; para 2540, "User B may, in this example, receive a VDE content container from distributor C that is comprised of VDE objects created by creator B, creator C, and creator D. In addition, user B may receive a VDE content container from distributor B that contains the same content created by creator B, creator C, and creator D in addition to one or more extracted/embedded portions of content created by creator E. User B may base decisions concerning which of such containers they choose to use (including which embedded containers she may wish to use), and under which circumstances, based on, for example, the character of such extracted/embedded portions (e.g. multimedia presentations illustrating potential areas of interest in the remainder of the content, commentary explaining and/or expositing other elements of content, related works, improved application software delivered as an element of content, etc.); the quality, utility, and/or price (or other attributes of control information) of such portions; and other considerations which distinguish the containers and/or content control information received, in this example, from distributor B and distributor C." - user B (expansion chain) receives VDE content container CBCCCD from distributor C that contains content created by creator B, creator C, and creator D or Distributor B (main chain) receives the same container is wherein a first content unit is associated with a first expansion ... chain or the main content ... chain according to at least one relationship between the main content ... chain and the first expansion ... chain]; and ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Butler to incorporate the teachings of Ginter in the same field of endeavor of digital content distribution to include a processor-implemented content curation and distribution module executable to distribute content, respective expansions to content being implemented by respective expansion ... chains that branch off of a main content ... chain, a tracking ... chain being implemented to track the expansion ... chains, a first computer of a first player who does not use a first expansion associated with a first expansion ... chain not having overhead of blocks that track the first expansion, wherein the expansion ... chains comprise respective flags indicating they represent respective expansions of a base game, wherein a first content unit is associated with a first expansion ... chain or the main content ... chain according to at least one relationship between the main content ... chain and the first expansion ... chain. The motivation for doing this would have been to improve the content distribution of Butler by efficiently managing content creation and distribution. See Ginter, Abstract, "The present invention provides systems and methods for electronic commerce including secure transaction management and electronic rights protection. Electronic appliances such as computers employed in accordance with the present invention help to ensure that information is accessed and used only in authorized ways, and maintain the integrity, availability, and/or confidentiality of the information. Secure subsystems used with such electronic appliances provide a distributed virtual distribution environment (VDE) that may enforce a secure chain of handling and control, for example, to control and/or meter or otherwise monitor use of electronically stored or disseminated information.".
Butler in view of Ginter does not explicitly teach block chains, but Rogers teaches this at, for example, Figure 1 (Blockchain 102A, 104A, 108), Figure 2 (Blockchain 212).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Butler in view of Ginter to incorporate the teachings of Rogers in the same field of endeavor of digital content distribution to include block chains. The motivation for doing this would have been to improve the content distribution of Butler in view of Ginter by efficiently managing content rights. See Rogers, Figure 6, Identify users who contributed attribute data; retrieve scores 604; Abstract, "Described herein are various embodiments of a system for tracking interests in content using a distributed data store".

14.	As per Claim 2, Butler in view of Ginter in view of Rogers teaches:
The system of Claim 1, wherein the content [as above] comprises 
Butler further teaches: 
a computer game [reads on: para 6, "Various ways exist for users to create objects in online environments such as games."; para 71, "For example, a user could create an object outside of the online environment, e.g., using Maya.RTM., and the same may be appropriately converted for use in the online environment. In so doing, a user may provide to the system digital assets such as artwork, descriptions, images, flowcharts, audio, video, or music, and the computer system than converts these out-of-game objects into in-game objects."].

15.	As per Claim 3, Butler in view of Ginter in view of Rogers teaches:
The system of Claim 1, wherein the contribution module [as above] comprises  
Butler further teaches: 
input for receiving contributions in at least one of: game mechanics including rules and strategy authoring, user interface (UI) design [BUTLER reads on: para 83, "The user interface 276 includes components for accepting user input, e.g., the user indication of digital templates or objects or other aspects discussed above, and presenting a display, e.g., of a potential digital template or object, to the user. In one implementation, the user interface 276 includes a keyboard, a touch screen, a mouse, audio speakers, and a display. The controller 254 uses input from the user to adjust the operation of the computing environment."].

16.	As per Claim 8, Butler in view of Ginter in view of Rogers teaches:
The system of Claim 1, wherein the content curation and distribution module [as above] comprises 
Butler further teaches: 
a sub-module for testing of content pieces made by creators as contributions to content [reads on: Fig. 9, COMPARISON TOOL 234; para 59, "The copy detection tool evaluates a created template or object for similarities with existing items."; para 76, as above].

17.	As per Claim 9, Butler in view of Ginter in view of Rogers teaches:  
The system of Claim 1, wherein the content curation and distribution module [as above] comprises 
Butler further teaches: 
a sub-module to receive end user input into content that is included in public distributions [reads on: para 12, "In another variation, systems and methods according to present principles may also include an object-influence tool which can work with the object-tracking system (or which can work independently). For objects or components that are oft-used in digital items, e.g. oft-purchased as components for created items, or which have significant popularity (e.g., many "likes" in implementations where users can indicate their affinity or appreciation for a product in that way), such objects may be made preferentially available to creators, such as via special pricing, to encourage the use of such objects."].

18.	As per Claim 10, Butler in view of Ginter in view of Rogers teaches: 
The system of Claim 1, wherein the content curation and distribution module [as above] comprises 
Butler further teaches: 
a sub-module to group content pieces, made by creators as contributions to content, into expansions that are evaluated and distributed by curators as a group of content [reads on: Fig. 2, RECEIVING AN INDICATION OF A FIRST ELEMENT ASSOCIATED WITH A FIRST SOURCE TO INCLUDE IN A DIGITAL ITEM 72, RECEIVING AN INDICATION OF A SECOND ELEMENT ASSOCIATED WITH A SECOND SOURCE TO INCLUDE IN A DIGITAL ITEM 74, RECEIVING INDICATION OF SKILL AND THIRD SOURCE 86, CREATING A DIGITAL ITEM INCLUDING THE FIRST AND SECOND ELEMENTS AND THE SKILL 76, CREATING A FIRST DATA STRUCTURE INCLUDING AN INDICATION OF THE FIRST ELEMENT AND SOURCE, AND OF THE SECOND ELEMENT AND SOURCE, AND OF THE THIRD SOURCE AND SKILLS 78, RECEIVING DEFINITION OF GEOGRAPHIC EXTENT AND ASSOCIATE ELEMENTS AND SKILLS WITH GEOGRAPHIC EXTENT 84, RECEIVING INDICATION FROM A USER OF SET OF ELEMENTS WITHIN EXTENT, AND CREATING SECOND DATA STRUCTURE FROM SET 85; paras 42-46, "A general method according to present principles is illustrated by the flowchart 30 of FIG. 2. .. In a related step, a skill may be indicated and associated with a third source (step 86), such as a skill necessary to construct the digital item, either the skill operating on the first element, the second element, their combination, or another aspect of the item. .. The digital item may then be created including the first and second elements and the skill (step 76). .. Prior to, contemporaneously therewith, or subsequent to the creation of the digital item, a geographic extent may be received, and the digital item including its elements and skills may be associated with the geographic extent (step 84). .. During a creation, a step may be performed of detecting an improper copy (step 82).  .. The creator may be in some cases the instigator of the project that resulted in the item, the owner, the organizer, the designer, the responsible party, or in some other fashion the generator of the item."].

19.	As per Claim 13, Butler in view of Ginter in view of Rogers teaches: 
The system of Claim 1, wherein the content curation and distribution module [as above] comprises 
Butler further teaches: 
a sub-module to receive input from consumers regarding content that consumers indicate [reads on: para 68, "In yet another implementation, user housing sharing is tracked with a housing management tool. User housing includes game spaces associated with a user or users and created and/or decorated with game objects and assets, e.g., colors, textures, audio, etc., by the user(s). As users share their housing with each other, allowing visits and views of their game housing, visitors and viewers can indicate their opinion, e.g., with a "like" button, a numerical score, or similar ways. A viewing user can indicate an opinion for the housing as a whole or for any pieces, and a similar mechanism can be used for indicating an opinion on any game object throughout the game, outside of housing as well."].

20.	As per Claim 14, Butler in view of Ginter in view of Rogers teaches: 
The system of Claim 1, wherein the workflow/tracking module [as above] comprises 
Butler further teaches: 
a first sub-module [reads on: Fig. 5, SELLER SYSTEM 121] to store content from the contribution module [reads on: para 9, "To accomplish the above, in one implementation, an object-tracking system is employed which keeps track of objects as they are created, and in particular maintains information about the creators or crafters of components, subcomponents, materials, and talents or skills employed in the creation of a digital item to provide compensation and recognition to such sources. - maintains information about the creators or crafters is store content from the contribution module"] and maintain a process history [reads on: para 7, as above - track the identity and contribution of crafters or creators of component and sub-component parts, materials, and skills that are used to build the item is maintain a process history] and allow branching [reads on: para 12, as above, Claim 1].

21.	As per Claim 15, Butler in view of Ginter in view of Rogers teaches: 
The system of Claim 1 [as above], wherein  
Butler does not explicitly teach, but Ginter further teaches: 
at least one of the modules is executable to receive input from an owner of a unit to designate whether the unit is part of the first expansion ... chain or the main content ... chain [GINTER reads on: Fig. 2, system 100, VDE CONTENT CREATOR 102, RULES & CONTROLS 104; Fig. 2A, CONTENT CREATOR 102, RULES AND CONTROLS; Fig. 79, CREATOR A, CREATOR B, DISTRIBUTOR A, USER/DISTRIBUTOR A, USER/DISTRIBUTOR B, USER A, USER B; Fig. 80, CREATOR A CA, DISTRIBUTOR A DA(CA), USER A UA(DA(CA)), USER B UB(DA(CA)), USER/DISTRIBUTOR A UDA(DA(CA)); Fig. 83, as above, Claim 1; para 110, "Employing VDE as a general purpose electronic transaction/distribution control system allows users to maintain a single transaction management control arrangement on each of their computers, networks, communication nodes, and/or other electronic appliances. .. For example, VDE allows content creators to use the same VDE foundation control arrangement for both content authoring and for licensing content from other content creators for inclusion into their products or for other use. Clearinghouses, distributors, content creators, and other VDE users can all interact, both with the applications running on their VDE installations, and with each other, in an entirely consistent manner, using and reusing (largely transparently) the same distributed tools, mechanisms, and consistent user interfaces, regardless of the type of VDE activity."; para 423, " In the FIG. 2 example, a VDE content creator 102 creates "content." The content creator 102 may also specify "rules and controls" for distributing the content. These distribution-related "rules and controls" can specify who has permission to distribute the rights to use content, and how many users are allowed to use the content."; para 424, "The distributor 106 generates her own "rules and controls" that relate to usage of the content. The usage-related "rules and controls" may, for example, specify what a user can and can't do with the content and how much it costs to use the content. These usage-related "rules and controls" must be consistent with the "rules and controls" specified by content creator 102."; para 425, " Arrow 110 shows the distributor 106 distributing rights to use the content by sending the content's "rules and controls" to a content user 112 such as a consumer. The content user 112 uses the content in accordance with the usage-related "rules and controls.""; para 435, ""Rules and controls" may self limit if and how they may be changed. Often, "rules and controls" specified by one VDE participant cannot be changed by another VDE participant. For example, a content user 112 generally can't change "rules and controls" specified by a distributor 106 that require the user to pay for content usage at a certain rate. "Rules and controls" may "persist" as they pass through a "chain of handling and control," and may be "inherited" as they are passed down from one VDE participant to the next."; para 2510, "FIG. 79 shows an example of an arrangement of commercial VDE users. The users in this example create, distribute, redistribute, and use content in a variety of ways. "; para 2511, "Creator A in this example creates a VDE container and provides associated content control information that includes references (amongst other things) to several examples of possible "types" of VDE control information. In order to help illustrate this example, some of the VDE control information passed to another VDE participant is grouped into three categories in the following more detailed discussion: distribution control information, redistribution control information, and usage control information. .. The content control information associated with this example of a container created by creator A is indicated on FIG. 80 as C.sub.A. FIG. 80 further shows the VDE participants who may receive enabling control information related to creator A's VDE content container." - Creator A in this example creates a VDE container and provides associated content control information is input from an owner of a unit; para 2513, "Some of the content redistribution control information (in this example, control information produced by a distributor within the scope permitted by a more senior participant in a chain of handling and control and passed to user/providers (in this example, user/distributors) and associated with controls and/or other requirements associated with redistribution activities by such user/distributors) specified by creator A includes .."; para 2514, "Some of the usage control information (in this example, control information that a creator requires a distributor to provide in control information passed to users and/or user/distributors) specified by creator A may include .."; para 2515, "Some of the extracting and/or embedding control information specified by creator A in this example may include a requirement that no extracting and/or embedding of the content is or will be permitted by parties in a chain of handling and control associated with this control information .." ; para 2516, " In this example, some of the control information provided by creators will permit distributor A to fulfill this favored approach directly, and other control structures may disallow this favored approach .." - some of the control information provided by creators will permit distributor A to fulfill this favored approach directly, and other control structures may disallow this favored approach is input from an owner of a unit to designate whether the unit is part of the first expansion ... chain or the main content ... chain; para 2517, "In this example, distributor A and creator A may use VDE to negotiate (for example, VDE negotiate) for a distribution relationship. Since in this example creator A has produced a VDE content container and associated control information that indicates creator A's desire to receive compensation based on rental of usage rights, and such control information further indicates that creator A has placed acceptable restrictions in redistribution control information that distributor A may use to service requests from user/distributors, distributor A may accept creator A's distribution control information without any negotiated changes."; para 2518, "After receiving enabling distribution control information from creator A, distributor A may manipulate an application program to specify some or all of the particulars of usage control information for users and/or user/distributors enabled by distributor A (as allowed, or not prevented, by senior control information)."; para 2519, "In this example, user A may have established an account with distributor A such that user A may receive VDE managed content usage control information from distributor A. User A may receive content usage control information from distributor A to access and use creator A's content."; para 2522, "User/distributor A may also receive VDE control information from distributor A related to creator A's VDE content container. User/distributor A may, for example, both use creator A's content as a user and act as a redistributor of control information. In this example, control information D.sub.A(C.sup.A) both enables and limits these two activities."; para 2540, "User B may, in this example, receive a VDE content container from distributor C that is comprised of VDE objects created by creator B, creator C, and creator D. In addition, user B may receive a VDE content container from distributor B that contains the same content created by creator B, creator C, and creator D in addition to one or more extracted/embedded portions of content created by creator E. User B may base decisions concerning which of such containers they choose to use (including which embedded containers she may wish to use), and under which circumstances, based on, for example, the character of such extracted/embedded portions (e.g. multimedia presentations illustrating potential areas of interest in the remainder of the content, commentary explaining and/or expositing other elements of content, related works, improved application software delivered as an element of content, etc.); the quality, utility, and/or price (or other attributes of control information) of such portions; and other considerations which distinguish the containers and/or content control information received, in this example, from distributor B and distributor C."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Butler in view of Ginter in view of Rogers to incorporate the further teachings of Ginter in the same field of endeavor of digital content distribution to include at least one of the modules is executable to receive input from an owner of a unit to designate whether the unit is part of the first expansion .. chain or the main content .. chain. The motivation for doing this would have been to improve the content distribution of Butler in view of Ginter in view of Rogers by efficiently managing content creation and distribution. 
Butler in view of Ginter does not explicitly teach, but Rogers further teaches block chain (see Rogers at Figures 1, 2, as above, Claim 1).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Butler in view of Ginter in view of Rogers to incorporate the further teachings of Rogers in the same field of endeavor of digital content distribution to include block chain. The motivation for doing this would have been to improve the content distribution of Butler in view of Ginter in view of Rogers by efficiently managing content rights. 

22.	As per Claim 16, Butler in view of Ginter in view of Rogers teaches: 
The system of Claim 1, wherein 
Butler does not explicitly teach, but Ginter further teaches: 
a first content unit is associated deterministically with the first expansion ... or the main content ... according to at least one relationship between the main content ... and the first expansion [GINTER reads on: Figs. 2,  2A, 79, 80, paras 2510, 2511, 2513, 2514, 2515, as above, Claim 15; para 2516, as above, Claim 15 - some of the control information provided by creators will permit distributor A to fulfill this favored approach directly, and other control structures may disallow this favored approach is a first content unit is associated deterministically with the first expansion ... or the main content ... according to at least one relationship between the main content ... and the first expansion]  ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Butler in view of Ginter in view of Rogers to incorporate the further teachings of Ginter in the same field of endeavor of digital content distribution to include a first content unit is associated deterministically with the first expansion ... or the main content ... according to at least one relationship between the main content ... and the first expansion. The motivation for doing this would have been to improve the content distribution of Butler in view of Ginter in view of Rogers by efficiently managing content creation and distribution. 
Butler in view of Ginter does not explicitly teach, but Rogers further teaches block chain (see Rogers at Figures 1, 2, as above, Claim 1).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Butler in view of Ginter in view of Rogers to incorporate the further teachings of Rogers in the same field of endeavor of digital content distribution to include block chain. The motivation for doing this would have been to improve the content distribution of Butler in view of Ginter in view of Rogers by efficiently managing content rights. 

23.	Claims 4, 5, 7, 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Ginter in view of Rogers in view of Grosz et al. (US Patent Application Publication 20140195921  A1 - hereinafter Grosz).

24.	As per Claim 4, Butler in view of Ginter in view of Rogers teaches:
The system of Claim 3, wherein the contribution module [as above, Claim 1] comprises 
Butler in view of Ginter in view of Rogers does not explicitly teach, but Grosz teaches: 
a map indicating that certain types of first content pieces should go in particular locations of a final content product [GROSZ reads on: Fig. 1S, photobook 1S1702; para 136, "FIG. 1S is a screenshot embodiment 1S1700 showing a completed project at a mobile device. After images are uploaded to the server, as shown by the embodiment 1R1600, the server populates a design of a photobook 1S1702. The user can shuffle images in the design by using a shuffle button 1S1704. .. After the customization is complete, the user can proceed to order the photobook by pressing a button place order 1S1706." - the server populates a design of a photobook 1S1702 is a map indicating that certain types of first content pieces should go in particular locations, After the customization is complete is final content product; para 300, "A layout is a page or spread configuration containing photo slots and text boxes along with shapes and stickers that go with the theme of the project."] and those first content pieces are created later [reads on: para 292, "FIG. 7 is an exemplary screen shot of a theme-selection page 700 for selecting an initial theme for a project. Theme-selection page 700 includes a scroll menu 701 that contains a number of themes that a user may select from for use in a project. In typical order, theme selection may take place immediately after size and orientation selection when configuring project parameters." - In typical order, theme selection may take place immediately after size and orientation selection is first content pieces are created later; para 294, "A user may choose a theme by invoking a choose theme button on the Website. When the user invokes this option the theme will be incorporated into the project template. .. A user may also invoke an option 712, which requests that the system load a project of the selected size orientation and theme with suggested stickers, backgrounds, and photos (if applicable)." - loading a project with the suggested photos after choosing the theme is those first content pieces are created later], while existing second content pieces are placed in the final content product as the map is created [reads on: para 293, "In this example the theme Spring under the category Seasons is selected. Page 700 includes a preview pane 702 adapted to show the theme layout suggested for the size and orientation of the project being created. A layout in the preview pane 702 includes a page 703 on the left and a page 704 on the right. On page 703 there are two photos 707 and one text box 705. On page 704 there are two photos 708 and a text Box 706. All of the photos are those that come with the sample that the user has selected from menu 701 (sample photos)." - sample photos is existing second content pieces are placed in the final content product, selecting a theme is as the map is created; para 299, "The automix option in information bar 802 is an automated process driven by an algorithm. Automix takes the user's photos and dynamically creates new pages based on the project's theme and the size, orientation, and metadata of the user's photos." - Automix takes the user's photos and dynamically creates new pages based on the project's theme and the size, orientation, and metadata of the user's photos is while existing second content pieces are placed in the final content product as the map is created]..
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Butler in view of Ginter in view of Rogers to incorporate the teachings of Grosz in the same field of endeavor of content management to include a map indicating that certain types of first content pieces should go in particular locations of a final content product and those first content pieces are created later, while existing second content pieces are placed in the final content product as the map is created. The motivation for doing this would have been to improve the digital content management of Butler in view of Ginter in view of Rogers by efficiently providing content choice. See Grosz, Abstract, "In one embodiment, a user selects original media files at a user-device for an upload"; para 290, "Page 600 includes an option 604 for selecting a landscape photo book that can be printed in three available sizes. .. Option 604 includes recommendation by the system that selecting a landscape book is best for wedding photo books, guest photo books, or a photography photo book".

25.	As per Claim 5, Butler in view of Ginter in view of Rogers teaches:
The system of Claim 1, wherein the content curation and distribution module [as above] comprises 
Butler in view of Ginter in view of Rogers does not explicitly teach, but Grosz teaches: 
a sub-module to filter out first content and promote second content [reads on: para 676, "At step 4914, the system determines if the higher resolution copy of the asset has been received. .. If the system has received the higher resolution copy at step 4914, the system decompresses the photo file and replaces the lower resolution copy in the photo slot with the higher resolution copy at step 4916. The lower resolution copy may be later deleted or purged from the system."; para 806, "The hardware operates under the control of an operating system, and executes various computer software applications, components, programs, codes, libraries, objects, modules, etc. indicated collectively by reference numerals in FIG. 1U to perform the personalization techniques described above."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Butler in view of Ginter in view of Rogers to incorporate the teachings of Grosz in the same field of endeavor of content management to include a sub-module to weed out first content and promote second content. The motivation for doing this would have been to improve the content management of Butler in view of Ginter in view of Rogers by efficiently providing content choice. 

26.	As per Claim 7, Butler in view of Ginter in view of Rogers teaches:
The system of Claim 1, wherein the content curation and distribution module [as above] comprises  
Butler further teaches: 
... determine appropriateness of content pieces for an environment in which the content pieces are sought to be used [BUTLER reads on: para 71, "While a particular way of constructing objects or templates has been alluded to, i.e., building with constituent blocks, it will be understood that other ways of such creation of digital objects may also be employed. For example, a user could create an object outside of the online environment, e.g., using Maya.RTM., and the same may be appropriately converted for use in the online environment."], and ... 
... already in a computer game [reads on: para 71, "In one implementation, the conversion is automated or semiautomated, e.g., based on image comparison between the out-of-game object and available game object assets." - available game object assets is already in a computer game].
Butler in view of Ginter in view of Rogers does not explicitly teach, but Grosz teaches: 
... a sub-module to ... the sub-module is configured to ensure that a style of artwork is consistent with a range of artwork styles [reads on: para 552, "SW 3906 is integrated with SW for remixing a page and handles any changes to font that might be made to optimize the font presentation in the remixed page."; para 555, "The automated remixing and changes to existing font relieve the user of much added work in manually changing font sizes and styles. During remixing, the system or the user may add or withhold items from or ad additional items to a preview page depending on necessity and a goal of consistency throughout many possible pages in a project. Uniformity is often a good paradigm in design and aids in more cohesive page layouts."; para 585, "Referring now back to FIG. 10, the system provides a color reading module or color analyzing tool 1008 for users to read the colors of assets displayed in their projects. This tool may also be used to apply a color to an asset, save a color, and blend colors to create new colors."] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Butler in view of Ginter in view of Rogers to incorporate the teachings of Grosz in the same field of endeavor of content management to include the sub-module is configured to ensure that a style of artwork is consistent with a range of artwork styles. The motivation for doing this would have been to improve the content management of Butler in view of Ginter in view of Rogers by efficiently providing content choice. 

27.	As per Claim 11, Butler in view of Ginter in view of Rogers teaches:
The system of Claim 1, wherein the content curation and distribution module [as above] comprises 
Butler further teaches: 
a sub-module to rate content pieces, made by creators as contributions to content [reads on: para 64, "The item influence tool collects ratings information for various objects based on user response, e.g., ratings for whether viewers like an object or behavior, or by analyzing use, e.g., sales."; para 76, as above], 
Butler in view of Ginter in view of Rogers does not explicitly teach, but Grosz teaches: 
based on fitness for user-defined values [reads on: para 507, "The administrator assigns interactive boundaries and their properties to the items at step 3502. At step 3503, the administrator defines the trigger mechanism, in this case, intersecting boundaries, and the resulting motion dynamics that are desired."; para 730, "If a project contains text that is about a subject like the museum of natural history in New York City, and the text is prevalent throughout the project, keywords might be generated from the text that can be used to search for assets that may relate in some measure to the theme museum of natural history in New York."; para 731, "In an offline mode, the system may routinely access project content in open projects and mine the existing data perform one or more data searches using the appropriate keywords, and have new content for presentation to the user at the next session. .. For example, in a photo book about a vacation in Hawaii, information from the project such as place names, regions, island identifications, etc. may lead to keywords that can be used to search a database of Hawaiian music that returns music clips or selections that relate to the subject and theme of the project and to more granular aspects of the project in some cases."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Butler in view of Ginter in view of Rogers to incorporate the teachings of Grosz in the same field of endeavor of content management to include based on fitness for cultural values. The motivation for doing this would have been to improve the content management of Butler in view of Ginter in view of Rogers by efficiently providing content choice. 

28.	As per Claim 12, Butler in view of Ginter in view of Rogers in view of Grosz teaches: 
The system of Claim 11 wherein content from the contribution module [as above, claim 1] is 
... and the content curation and distribution module [as above, claim 1] comprises  ...
Butler further teaches: 
agnostic to any game engine [reads on: para 6, "Various ways exist for users to create objects in online environments such as games. These ways include using in-game systems and methods, as well as using out-of-game ones. The former use tools within the game to create new game objects, and the latter use external tools to create objects which are then converted to game objects, e.g., Sony Online Entertainment's Player Studio.TM.." - Various ways exist for users to create objects in online environments is agnostic to any game engine; para 71, "For example, a user could create an object outside of the online environment, e.g., using Maya®, and the same may be appropriately converted for use in the online environment." - a user could create an object outside of the online environment, e.g., using Maya®, and the same may be appropriately converted for use in the online environment is agnostic to any game engine; para 88, "Functions/components described herein as being computer programs are not limited to implementation by any specific embodiments of computer programs. Rather, such functions/components are processes that convey or transform data, and may generally be implemented by, or executed in, hardware, software, firmware, or any combination thereof." - functions not limited to implementation by any specific embodiments is agnostic to any game engine], ... 
... a sub-module to customize content for particular game engines [reads on: para 71, as above - a user could create an object outside of the online environment, e.g., using Maya®, and the same may be appropriately converted for use in the online environment is customize content for particular game engines; para 88, as above].

29.	Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Ginter in view of Rogers in view of Grosz in view Sakaguchi et al. (US Patent Publication 20060252533 A1 - hereinafter Sakaguchi).

30.	As per Claim 6, Butler in view of Ginter in view of Rogers teaches:
The system of Claim 1, wherein 
Butler further teaches: 
for a first contribution to content [reads on: para 49, "In so doing, the first and second elements may be simply placed within the extent, may be constructed within the extent, or the like."], ... 
... for a second contribution to content [reads on: para 49, as above], ... 
Butler in view of Ginter in view of Rogers does not explicitly teach, but Grosz teaches: 
... simulation mechanics [reads on: Fig. 45, Simulate Motion Physics of Asset(s) 4511; para 502, "Referring now to FIG. 29, runtime server 2904 includes a physics simulation engine (PSE) 2907. PSE 2907 may be any physics simulation engine adapted to deliver motion dynamics resulting from detection of a trigger relative to one or more objects or items that have been configured for interaction such as having interactive boundaries that attract or repel objects with polar or similar boundaries."] ...
... simulation mechanics [as above] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Butler in view of Ginter in view of Rogers to incorporate the teachings of Grosz in the same field of endeavor of content management to include simulation mechanics. The motivation for doing this would have been to improve the content creation of Butler in view of Ginter in view of Rogers by efficiently customizing projects. See Grosz, Paragraph 3, "More particularly, an embodiment of the present invention relates to a customization of multimedia files,..".
Butler in view of Ginter in view of Rogers in view of Grosz does not explicitly teach, but Sakaguchi teaches: 
.. are created before a title [SAKAGUCHI reads on: Fig.6, parent frame 601a, text 604, cutscene frames 601b,c; para 8, "In some aspects, the various frames on the screen include dynamic borders, such that frames may grow, shrink, slide, move, or otherwise change appearance dynamically as the game play unfolds. Frames may have animations that occur when appearing and disappearing, such as wiping shapes, trajectory-based appearance/disappearance, sliding, fading, etc., and may be scalable and/or animated. In some aspects, frames may take the form of a variety of shapes."; para 32, "Gaming system 100 is capable of playing, for example, games, music, and videos. With the different storage offerings, titles can be played from the hard disk drive or the portable medium 108 in drive 106, from an online source, .."; para 76, "FIG. 6 depicts an example video game screen employing several aspects of the present invention. As shown in FIG. 6, the games screen 601 may be divided into a number of distinct frames 601a, 601b, 601c by frame borders 602. Any number of frames may be used (e.g., one, two, three, four, five, six, or more) and displayed simultaneously on the player's screen. A first frame 601a, or parent frame, may be interactive, and may depict a character 603 controllable by the user. For example, the user could use controller 104(1) to direct the character's movements through, and/or interaction with, an environment depicted in the parent frame 601a. As another example, the character 603 may be a game's hero, and the user can move the hero through a town to engage in conversation with the town's inhabitants (not shown). Although a humanoid character 603 is shown in FIG. 6, the playable contents of parent frame 601a need not be humanoid in nature, as any other controllable onscreen object (e.g., animals, creatures, spaceships, vehicles, etc.) or interface may also be used."; para 77, "The parent frame 601a may serve as a central area of the player's attention, and may include other elements. For example, subtitle text 604 illustrating comments, conversations, or other textual data may appear (e.g., a question may be asked by one of the characters in the story, and that question may appear as text)." - The parent frame 601a may serve as a central area of the player's attention, and may include other elements. For example, subtitle text 604 illustrating comments, conversations, or other textual data may appear is a title; para 78. "Additional cutscene frames 601b and 601c may also be depicted. These cutscene frames 601b,c may each contain animated, moving video images to help tell the story of the game. For example, the frames 601b,c may include animated video footage showing two different companions as they walk together with the main character 603 controlled by the player. The cutscenes may be non-interactive, such that the user is not directly controlling the actions of the objects shown in the animation. In some aspects, the animated cutscenes may be pre-rendered video images having a higher quality (e.g., higher resolution, increased lighting effect, etc.) and/or different camera angle (e.g., zooming, panning, dynamic zooming and panning, etc.) from that shown in the parent frame 601a, so that the same object may be displayed differently in the two frames." - cutscene frames 601b and 601c is are created before a title] and ... 
... are created after a title [SAKAGUCHI reads on: Figs. 7a-7d, parent frame 701, frames 702, 703; para 81, "FIGS. 7a-7d depict an example sequence of screens in which a non-interactive cutscene frame can evolve into an interactive frame. This may be used, for example, when the player switches control from one character in a first location to a different character in a different location. As shown in FIG. 7a, the screen may initially include three frames 701-703 separated by borders 704 and 705. Parent frame 701 may be interactive, and may display the player's character as the player navigates it through and interacts with a first game environment (e.g., moving through a first town and pressing a button to talk to a town citizen). While the player is interacting with the parent frame 701, cutscene frames 702 and 703 may depict non-interactive, animated scenes showing, in this example, another character (e.g., a companion) walking through the woods in frame 702, and a town building in frame 703. Cutscene frames 702, 703 can depict pre-rendered animation, or alternatively, it can display in-game cutscenes that use the same graphics engines and appearances used in the parent frame 701, but are not interactive."; para 82, "FIG. 7b depicts a subsequent screen, in which cutscene frame 702 has become enlarged by moving border 704. This enlargement may be accomplished using a smooth animation effect, in which border 704 is animated as moving across the screen. Alternatively, other effects may be used (discussed below). During this enlargement process, the parent frame 701 may continue to be interactive, and the player may still control the movement of the character displayed in parent frame 701. Alternatively, the video game program may render all frames 701-703 non-interactive during this transition, or as another alternative, the system may switch the interactivity to a different frame, such as frame 702. After the game has switched interactivity to a different frame, the player then interacts with that different frame. In the FIG. 7b example, if interactivity is switched from frame 701 to frame 702, the player's control over the character appearing in frame 701 may cease, and the player may be given instead control over characters and/or objects appearing in frame 702."; para 83, "FIG. 7c depicts a further subsequent screen, in which frame 702 is even larger than before, and FIG. 7d depicts a final screen, in which frame 702 has become a full-screen frame occupying the entire display screen. In the FIG. 7d screen, interactivity has been switched from parent frame 701 to frame 702, such that frame 702 becomes the current interactive frame. The player now controls the actions of the character shown in frame 702, and can continue on with the game from that character's point of view." - frame 702 becomes the current interactive frame is created after a title; para 84, "As noted above, the enlargement of the frame 702 may be accomplished by a smooth animation showing the border 704 moving across the screen. This may be accomplished using a "wiping" animation effect. Other types of animations and transitions may alternatively be used to create and/or modify frames."]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Butler in view of Ginter in view of Rogers in view of Grosz to incorporate the teachings of Sakaguchi in the same field of endeavor of content management to include (simulation mechanics) are created before or after a title. The motivation for doing this would have been to improve the content management of Butler in view of Ginter in view of Rogers in view of Grosz by efficiently managing content creation. See Sakaguchi, Abstract, "A video game system and method is described in which interactive portions of a display screen are displayed with non-interactive portions having cutscenes. The cutscenes may be related to, or developed from, the events transpiring in the interactive portion of the display screen. The non-interactive cutscenes may be converted into interactive areas, and may be enlarged to take the place of the original interactive portion of the display screen. Animation effects may be used for the various transitions.".

31.	Claims 17 rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Abraham (US Patent Publication 20160012640 A1 - hereinafter Abraham).

32.	As per Claim 17, Butler teaches:
A system comprising:
a processor that comprises instructions executable to track contributions of content pieces made by plural creators and determines compensation [reads on: Fig. 1, DIGITAL ITEM SUCH AS TEMPLATE OR OBJECT (ASSEMBLED BY CREATOR) 10; Fig. 5, SERVER 119, tracking system 55, BENEFIT SUCH AS COMPENSATION/ RECOGNITION 141 - tracking system 55 is compensation module; Fig. 7, COMPENSATION (SUBJECTIVE DISTRIBUTION) 208; para 9, "The attribution system may keep track of objects and templates as they are created, so that when such items are sold, sources may be appropriately compensated or recognized."; para 51, "The item tracking system 55 can also track the use, sale, or other transfer of rights relating to the template or object 117 from a seller 121 to a buyer 123 and the contribution of elements to sold items."; para 7, "However the digital item is made, systems and methods according to present principles track the identity and contribution of crafters or creators of component and sub-component parts, materials, and skills that are used to build the item."; para 76, "One implementation includes one or more programmable processors and corresponding computer system components to store and execute computer instructions .."], the processor comprising:
circuitry to accord creators credit according to a number of times end users cumulatively interacted, using respective end user computers, with content associated with the creators [reads on: para 46, "The creator contribution 115F may be substantial if the creator performed significant amounts of work in construction, or exerted significant amounts and levels of skill.  .. In any case, the notation of the contribution scheme within the data structure 40 ensures that subsequent uses of the item represented by the data structure will entail compensation or recognition, or both, to the sources of the components, subcomponents, materials, and skills that constitute or contribute to the item." - contribution scheme within the data structure 40 ensures that subsequent uses of the item represented by the data structure will entail compensation or recognition, or both, to the sources of the components, subcomponents, materials, and skills that constitute or contribute to the item is a first sub-module to accord creators credit according to a number of times end users cumulatively interacted with content associated with the creators], the processor comprising instruction to: 
Butler does not explicitly teach, but Abraham teaches: 
create the content pieces for a first computerized physics engine [ABRAHAM reads on: Fig. 1, environment 100; Fig. 7, Fig. 8, User-generated content application 710; Fig. 11, Fig. 12, Physics engine tool 815; para 4, "A cloud-based virtual world generation platform enables users to create content that can be incorporated into games running on a multimedia console as dynamic virtual worlds. The user-created content employs three-dimensional (3D) models of the user's environment, such as a room and the objects in it, using data that is captured by a camera system having depth sensing capabilities. A composition service exposed by the platform uses the captured data to generate a wireframe model that can be manipulated by the user with tools for applying surface textures (i.e., “skins”) and lighting, and for controlling other attributes and characteristics of the modeled environment, in order to achieve a desired look and feel for the user-generated content. Other tools enable the user to select a particular physics engine that can control how the modeled user environment behaves during gameplay. The platform also exposes a rendering service with which a game can interact to access the user-generated content so that a modeled user environment can be utilized and incorporated into the game as a dynamic virtual world." - create content that can be incorporated into games running on a multimedia console is create the content pieces for a first computerized physics engine; para 5, " Advantageously, the virtual world generation platform enables users to extend and enhance the experience of playing their favorite games. User-generated content can be shared with other users to greatly expand the scope of games and create a large number of new dynamic virtual worlds that can be experienced and explored. Sharing user-generated content can also be expected to be a popular way for users to socially interact as part of an overall gaming experience."]; and
translate physics of the content pieces for a second computerized physics engine [ABRAHAM reads on: Fig. 11, physics engines; Fig. 12, tools 800; Fig. 13, method 1300; Fig. 14, Rendering service 720; para 40, "As shown in the taxonomy 1100 of physics engines in FIG. 11, the physics engine tool 815 may be configured to enable the user to apply various physics engines to user-generated content including real world physics 1105, other world physics 1110 (such as physics that may be applicable to other real places in the universe such as the Moon, outer space, under water, etc.), cartoon physics 1115 (where the imaginary laws of physics are utilized), and other physics 1120 as may be appropriate for a given implementation." - the physics engine tool 815 may be configured to enable the user to apply various physics engines to user-generated content is translate physics of the content pieces for a second computerized physics engine; para 41, "FIG. 12 is a diagram showing illustrative interactions between the tools 800 exposed by the user-generated content application and the composition service and rendering service. FIG. 13 shows a flowchart of an illustrative method 1300 that corresponds to the diagram shown in FIG. 12. Unless specifically stated, the methods or steps shown in the flowcharts in this specification and described in the accompanying text are not constrained to a particular order or sequence. In addition, some of the methods or steps thereof can occur or be performed concurrently and not all the methods or steps have to be performed in a given implementation depending on the requirements of such implementation and some methods or steps may be optionally utilized"; para 47, "FIG. 14 is a diagram showing illustrative interactions between the game 122 and the rendering service 720. The rendering service 720 can expose an application programming interface (API) 1405 to which the game can place calls 1410 to retrieve user-generated content including, for example, the complete model 1230 for the user's virtual world. In this case, the game 122 can download the model from the rendering service 720, in whole or part, and utilize the model to render scenes for gameplay as if the model was part of the game's native code and/or content. Alternatively, the rendering service 720 can be configured to perform some or all of the computations needed to render a scene using the model 1230 and then deliver the data to the game. That is, in some implementations, the rendering service 720 can perform processing needed to support the gameplay as a remote service. Accordingly, as shown in FIG. 15, the rendering service 720 may perform processing for game support either asynchronously, as indicated by reference numeral 1505, or synchronously as indicated by reference numeral 1510 (i.e., in real time during gameplay)." - utilize the model to render scenes for gameplay as if the model was part of the game's native code is translate physics of the content pieces for a second computerized physics engine; para 48, "FIG. 16 is a flowchart of an illustrative method 1600 for providing user-generated content to the game 122 from the rendering service 720 that corresponds to the diagram shown in FIG. 14. In step 1605, the user launches the game 122 on the multimedia console 114. In step 1610, the game places one or more calls 1410 into the rendering service 720, for example using the API 1405. In response to the calls 1410 from the game 122, in step 1615, the rendering service 720 provides user-generated content 1415 which can include the complete model, rendered scenes (or portions thereof), and the like using either synchronous or asynchronous delivery."]; and present the content pieces using the second computerized physics engine [ABRAHAM reads on: para 4, "Other tools enable the user to select a particular physics engine that can control how the modeled user environment behaves during gameplay." - select a particular physics engine that can control how the modeled user environment behaves during gameplay is present the content pieces using the second computerized physics engine; para 40, as above; para 44, "In step 1325, the composition service 715 generates a skinned model 1220. In step 1330, the user interacts with the physics engine tool to select a desired physics engine 1225 that can be applied to the model when operating in the user-generated dynamic virtual world. The composition service 715 can include game-specific components 1240 to the model in step 1335. For example, such game-specific components 1240 can include particular content, skins, models, characters, or other virtual objects that can be expected to enhance the user-generated dynamic virtual world, enable it be consistent with the game in general (e.g., such as in look and feel, operation, etc.), and/or control behaviors, attributes, and characteristics of objects in the virtual world to improve gameplay and the overall user experience."; para 47, "FIG. 14 is a diagram showing illustrative interactions between the game 122 and the rendering service 720. The rendering service 720 can expose an application programming interface (API) 1405 to which the game can place calls 1410 to retrieve user-generated content including, for example, the complete model 1230 for the user's virtual world. In this case, the game 122 can download the model from the rendering service 720, in whole or part, and utilize the model to render scenes for gameplay as if the model was part of the game's native code and/or content. Alternatively, the rendering service 720 can be configured to perform some or all of the computations needed to render a scene using the model 1230 and then deliver the data to the game. That is, in some implementations, the rendering service 720 can perform processing needed to support the gameplay as a remote service. Accordingly, as shown in FIG. 15, the rendering service 720 may perform processing for game support either asynchronously, as indicated by reference numeral 1505, or synchronously as indicated by reference numeral 1510 (i.e., in real time during gameplay)."; para 48, "FIG. 16 is a flowchart of an illustrative method 1600 for providing user-generated content to the game 122 from the rendering service 720 that corresponds to the diagram shown in FIG. 14. In step 1605, the user launches the game 122 on the multimedia console 114. In step 1610, the game places one or more calls 1410 into the rendering service 720, for example using the API 1405. In response to the calls 1410 from the game 122, in step 1615, the rendering service 720 provides user-generated content 1415 which can include the complete model, rendered scenes (or portions thereof), and the like using either synchronous or asynchronous delivery."; para 49, "In step 1620, the game 122 can incorporate the user-generated content 1415 into the gameplay. In step 1625, the user can interact with the game having user-generated content, or in multiplayer games, some or all of the players can interact with the user-generated content." - some or all of the players can interact with the user-generated content is present the content pieces]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Butler to incorporate the teachings of Abraham in the same field of endeavor of digital content management to include create the content pieces for a first computerized physics engine; and translate physics of the content pieces for a second computerized physics engine; and present the content pieces using the second computerized physics engine. The motivation for doing this would have been to improve the content management of Butler by efficiently managing content. See Abraham, Abstract, "A cloud-based virtual world generation platform enables users to create content that can be incorporated into games as dynamic virtual worlds".

33.	Claims 18 rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Abraham in view of Ginter.

34.	As per Claim 18, Butler in view of Abraham teaches: 
The system of Claim 17 [as above], comprising 
Butler further teaches:
a processor-implemented workflow/tracking module [BUTLER reads on: Fig. 5, paras 51, 76, as above, Claim 1] configured for provisioning final content based on contributions of content, a final content being a subset thereof [BUTLER reads on: paras 47, 59, as above, Claim 1], 
Butler in view of Abraham does not explicitly teach, but Ginter teaches: 
respective expansions to content being implemented by respective expansion ... chains that branch off of a main content ... chain, a tracking ... chain being implemented to track the expansion ... chains such that computers of players who do not use a first expansion associated with a first expansion ... chain do not have overhead of blocks that track the first expansion [GINTER reads on: Figs. 70, 79, paras 58, 155, 204, 443, 513, 1042, 1315, 2245, 2248, 2510, 2511, 2537, 2538, 2540, as above, Claim 1]
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Butler in view of Abraham to incorporate the teachings of Ginter in the same field of endeavor of digital content management to include a respective expansions to content being implemented by respective expansion ... chains that branch off of a main content ... chain, a tracking ... chain being implemented to track the expansion ... chains such that computers of players who do not use a first expansion associated with a first expansion ... chain do not have overhead of blocks that track the first expansion. The motivation for doing this would have been to improve the content management of Butler in view of Abraham by efficiently managing content distribution. 
Butler in view of Abraham in view of Ginter does not explicitly teach block chains, but Rogers teaches this at Figures 1, 2 (as above, Claim 1).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Butler in view of Abraham in view of Ginter to incorporate the teachings of Rogers in the same field of endeavor of digital content management to include block chains. The motivation for doing this would have been to improve the content distribution of Butler in view of Abraham in view of Ginter by efficiently managing content rights. 

35.	Claims 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Ginter in view of Grosz in view of Sidman (US Patent Publication 20150039442 A1 - hereinafter Sidman).

36.	As per Claim 19, Ginter teaches:
A method comprising:
receiving requests from plural sources for content creation [GINTER reads on: Fig. 2, VDE CONTENT CREATOR 102; Fig. 41c, VDE node 600A, Request-1, VDE node 600B, Request-2, Request-4, VDE node 600C, Request-3]; 
creating content based on the requests [GINTER reads on: Fig. 41a, VDE node 600A, Request-1, VDE node 600B, Response-1; Fig. 41b, VDE node 600B, Request-4, VDE node 600A, Response-4; Fig. 41d, Content object creator VDE node; para 2425, "supporting a public repository into which other parties can deposit their products for redistribution to customers (normally by making electronic copies for distribution to a customer in response to a request)."];
curating and distributing the content in a multi-tier distribution chain [GINTER reads on: Fig. 79, as above, Claim 1; para 2245, "All participants of VDE 100 have the innate ability to participate in any role. For example, users may gather together existing protected packages, add (create new content) packages of their own, and create new products. They may choose to serve as their own distributor, or delegate this responsibility to others."]; 
storing the content to allow access to the content by consumers for consumption [GINTER reads on: Fig. 12, COMMERCIAL DATABASE MANAGER 730, OBJECT REPOSITORY MANAGER 770; para 790, "FIG. 12 shows an example of a detailed architecture of ROS 602 shown in FIG. 10. ROS 602 may include a file system 687 that includes a commercial database manager 730 and external object repositories 728. Commercial database manager 730 may maintain secure database 610. Object repository 728 may store, provide access to, and/or maintain VDE objects 300."; para 2425, as above]; ... 
Ginter does not explicitly teach, but Grosz teaches: 
... determining popularity or success of individual content titles [GROSZ reads on: para 290, " An additional piece of information is provided in an information cloud associated with the medium sized landscape sample illustrated in option 604. In one embodiment the information in the cloud designates the sample as the most popular size of landscape book."]; and 
presenting on at least one computer display at least one user interface (UI) using data indicating clicks on game items [GROSZ reads on: Fig. 1U, OUTPUT DEVICE(S) 1U1908; Fig. 64, computing appliance 6412, GUI;  para 138, "FIG. 1U is an embodiment of a user-device wherein the invention may be practiced. A user-device comprises a processor 1U1902, an operating system 1U1914, an application software 1U1916, a memory 1U1904, at least one input device 1U1906, at least one output device 1U1908, a mass storage device 1U1910, and a network 1U1912. The network 1U1912 comprises a wired or wireless network to communicate to remote servers and databases via the Internet."; para 303, "The next control furthest to the right is labeled S for stickers. The system maintains clip-art called stickers comprising shapes and other clipart images used as content to dress a layout on a page. The category of stickers includes shapes, project stickers and theme stickers. Project stickers are those that are currently being used in a given project and theme stickers are those that are considered relevant to a project theme. Sidebar area 803 serves as a content interface within UI 800 that provides access to all content whether it is system-provided or user-provided."; para 307, "UI 800 includes a content storyboard 807 that displays all of the pages and, or "spreads" 806 of a project in sequence at the current edited states of those pages or spreads. A spread is simply two or more single pages connected as a spread of pages. Storyboard 807 is scrollable and may contain as many pages as are included in any project. A user may click on any of the pages or spreads in storyboard 807 to bring it up for active display and editing."; para 786, "In this example, a user operating a computing appliance 6412 has connection to RS 6404 through access network 6402, a data switch or bridge 6410, and backbone 6401. The user operating appliance 6412 has a project being created through the GUI displayed on appliance 6412."] and ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Ginter to incorporate the teachings of Grosz in the same field of endeavor of digital content management to include determining popularity or success of individual content titles; presenting on at least one computer display at least one user interface (UI) using data indicating clicks on game items. The motivation for doing this would have been to improve the content management of Ginter by efficiently distributing content. See Grosz, paragraph 166, "Finished projects may be printed and distributed as "hard products" available for purchase by members of the community".
Ginter in view of Grosz does not explicitly teach, but Sidman teaches: 
... length of time to find a particular menu item on the UI to indicate that the particular menu item is not intuitive to find; changing a location of placement of the particular menu item on the UI based on the clicks and length of time [SIDMAN reads on: para 41, "The ISICI includes a feedback loop enabling improvement of itself as driven by the actual interaction of end-users with the ISICI. Based on the tracking of actual end-user interaction with these menus, a feedback loop can be created such that the menus can be revised and improved based on the empirical tracking data that is fed back into a creation/maintenance cycle. The disclosure of the ISICI provides numerous embodiments on how such tracked information may be fed back into the creation/maintenance cycle. For example, information may be fed back manually (i.e., based on human review of the tracking results and human judgment as to the most appropriate revisions to the menu and which revisions in turn may be implemented manually via the MultiLink editor), through an automated "assembly line" to revise/create a menu (i.e., so that on a going-forward basis, this system will automatically create and maintain different menus), fully automatically (for example, where the order of menu choices may be rearranged based on the relative popularity of the different menu choices, as captured by measuring actual user behavior in interacting with the menu), and/or the like." - where the order of menu choices may be rearranged based on the relative popularity of the different menu choices, as captured by measuring actual user behavior in interacting with the menu is changing a location of placement of the particular menu item on the UI; para 196, "FIGS. 14A-D illustrate example advertisements served by an advertising Syndicator. As discussed earlier in FIG. 1, a Syndicator may be used as an advertising provider. Such an embodiment shows a series of Web pages 1411, 1422, 1433, 1444 in a Web browser window 501. In one example 1411, a user may conduct a search for information about aviation by entering search terms into a search query text box 1405 and submitting 1486 the search. Some of the search results 1418 include MultiLinks 1410. When a user moves over the links, they may find further references to the MultiLinked content 1420 by selecting items from the MultiLink menu that pops up 1445. It should also be noted that the positioning and appearance of menu items may change based on end-user activity tracking, as will be discussed in greater detail in FIGS. 16A-20. For example, if the "Call Firm Now" option becomes popular, it may move up and become the first menu item selection instead of the "Home" option 1446. The MultiLink menus may pop up from text results 1410 or as part of a banner ad 1430, 1422."; para 197, "When a user moves their cursor past the MultiLinked results 1410, a MultiLink menu 1445 pops up and may be used to access more information. Similarly, the positioning and appearance of menu items may change based on end-user activity here as well. .. Such MultiLinks will have higher click-through rates than regular single-linking URLs, and thus would be more valuable in an advertising context." - the positioning and appearance of menu items may change based on end-user activity .. Such MultiLinks will have higher click-through rates is changing a location of placement of the particular menu item on the UI based on the clicks and length of time; para 216, "In another embodiment, an ad agency may use the tracking information 1745 to refine MultiLink menus so that more popular menu selections are more prominently displayed. For example, an ad agency might move a popular menu selection towards the top so it is more easily selected; move a less popular menu selection towards the top so it is more easily selected in an attempt to make that selection more popular; place sponsored advertising in menu selections; allow for advertisers to bid for placement of advertising; and/or the like. .. In such an embodiment, advertisers may bid for placement of their ads in the available spots."; para 241, "The second "target tracking" approach tracks the user's arrival and subsequent behavior on the target site itself, but generally does not track what the user was doing on the menu prior to the click-through, at least until its information is integrated with the information captured by the "menu per se" approach. However, one exception occurs when by inferring the user's behavior on the menu prior to the click-through based on tracking statistics captured on the target site. For example, if the same user (as identified by IP address, by parameter passed from the menu, and/or the like mechanism) were to 1) first arrive at one page on the target site, then 2) a moment later, arrive at a different page (having again reached that page from the menu), then 3) a moment later, arrive at yet a different page (again having gone back to the menu in the meantime), then it is still possible to gather statistics that are informative regarding the user's behavior on the menu. Some of the statistics that may be inferred include: the time required to return and navigate down a different tree of the menu, the relative utility of different menu choices that might be adjacent on the menu and which either generated or did not generate additional click-throughs per se, and/or the like."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Ginter in view of Grosz to incorporate the teachings of Sidman in the same field of endeavor of digital content management to include length of time to find a particular menu item on the UI to indicate that the particular menu item is not intuitive to find; changing a location of placement of the particular menu item based on the clicks and length of time. The motivation for doing this would have been to improve the content management of Ginter in view of Grosz by efficiently managing access to relevant content. See Sidman, paragraph 22, "The present invention relates generally to [an] apparatuses, methods and systems to access information across a communications network.".

37.	As per Claim 20, Ginter in view of Grosz in view of Sidman teaches:
The method of Claim 19 [as above], comprising 
Ginter further teaches: 
correlating content distributed in the multi-tier distribution chain with the revenue transactions for the content to apportion revenue to content creators and curators [GINTER reads on: Fig. 79, para 2245, as above, Claim 19; para 8, "The present invention can materially enhance the revenue of content providers, lower the distribution costs and the costs for content, better support advertising and usage information gathering, and better satisfy the needs of electronic information users."; para 202, "support multiple simultaneous control models for the same content property and/or property portion. This allows, for example, for concurrent business activities which are dependent on electronic commercial product content distribution, such as acquiring detailed market survey information and/or supporting advertising, both of which can increase revenue and result in lower content costs to users and greater value to content providers. Such control information and/or overall control models may be applied, as determined or allowed by control information, in differing manners to different participants in a pathway of content, reporting, payment, and/or related control information handling."; para 2641, "One factor in a potentially ongoing financial relationship between the repository and author 3306A may relate to usage of submitted content by end users 3310. For example, author 3306A may negotiate an arrangement with the repository wherein the repository is authorized to keep 20% of the total revenues generated from end users 3310 in exchange for maintaining the repository services (e.g. making content available to end users 3310, providing electronic credit, performing billing activities, collecting fees, etc.) A financial relationship may be recorded in control structures in flexible and configurable ways. For example, the financial relationship described above could be created in a VDE container and/or installation control structure devised by author 3306A to reflect author 3306A's financial requirements and the need for a 20% split in revenue with the repository wherein all billing activities related to usage of submitted content could be processed by the repository, and control structures representing reciprocal methods associated with various component assemblies required for use of author 3306A's submitted content could be used to calculate the 20% of revenues. Alternatively, the repository may independently and securely add and/or modify control structures originating from author 3306A in order to reflect an increase in price. Under some circumstances, author 3306A may not be directly involved (or have any knowledge of) the actual price that the repository charges for usage activities, and may concern herself only with the amount of revenue and character of usage analysis information that she requires for her own purposes, which she specifies in VDE control information which governs the use, and consequences of use, of VDE controlled content."; para 2462, "Another aspect of the relationship between authors and the repository may involve the character of transaction recording requirements associated with delivery of VDE controlled content and receipt of VDE controlled content usage audit information. For example, author 3306A may require that the repository make a record of each user that receives a copy of content from the repository. Author 3306A may further require collection of information regarding the circumstances of delivery of content to such users (e.g. time, date, etc.)"].



Response to Arguments

38.	Applicant's arguments filed 05/03/2022 have been fully considered but they are found not persuasive and/or are moot with regard to the 35 U.S.C. 103 rejections in view of the new rejections necessitated by the amendments. With regard to the 35 U.S.C. 101 rejection, Applicant's arguments are found not persuasive with regard to Claims 1-18, but persuasive with regard to Claims 19 and 20.

39.	Applicant argues at p. 8 that "Claim 1 recites details of inventive block chain technology that necessarily is rooted in computer systems" and that the rejection should therefore be removed by analogy with DDR Holdings. 
Examiner respectfully disagrees, and notes that the block chains in Claim 1 are merely used for record-keeping, which is a conventional, generic computer function (see SME Memorandum, May 4th 2016, p.6, at https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-memo.pdf - "The court describes the use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions as purely conventional computer functions", with reference to the Alice decision). 

 40.	Applicant also argues at p. 9, with regard to Claim 17, that "The rejection must be reversed because physics engines alone or in the ordered combination recited are not recited or discussed in the rejection.". 
Examiner respectfully disagrees. The physics engine of Claim 17 (and the game engine of Claim 12, along with the simulation mechanics of Claim 6) is merely a processor-implemented module under Broadest Reasonable Interpretation of the Claim language; as such, it has been discussed as an additional element at step 2A, Prong Two of the analysis under the 2019 PEG in the previous Office Action. However, for the sake of greater clarity, Examiner has specified the simulation mechanics, game engine and physics engine as additional elements in the current Office Action at step 2A Prong Two of the 35 U.S.C. 101 analysis.

 41.	Examiner finds Applicant's arguments (p. 9) persuasive with regard to Claim 19 (and therefore dependent Claim 20). Examiner further notes that the fact pattern of Claim 19, moving elements in a user interface based on user input, is similar to that of eligible Claim 1 in Example #37 of the Subject Matter Eligibility Examples, and Claim 19 is therefore eligible at step 2A Prong Two of the analysis under the 2019 PEG. Examiner has therefore withdrawn the 35 U.S.C. rejection of Claims 19 and 20.

 42.	Applicant further argues (at p. 10) that the Office Action has not met the burden of fact-based evidence as required by the Berkheimer memo with regard to well-understood, routine, and conventional activity. 
Examiner respectfully disagrees. The claimed generic computer elements are being used merely for their intended purpose to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Both a citation to an express statement in the specification that demonstrates the well understood, routine, conventional nature of the additional element(s) (paragraphs 20-28 of the published Specification in the instant Application)  and a citation to a court decision (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP)), as required by Berkheimer, have been included in the Office Action at paragraph 12 above.

 43.	Applicant argues (at pp. 11-14) that Ginter does not teach "block chain", and in particular that "The examiner alleges that Ginter, filed in 2002 before decentralized block chains were presented by Nakamoto, teaches the exact combination of block chains as set forth in Claim 1". 
Examiner notes that, under Broadest Reasonable Interpretation (and for a 35 U.S.C. 103 obviousness rejection), since the Specification in the instant application does not mention that the block chain is decentralized, Ginter teaches "a tracking block chain" system as claimed (for example, Ginter at Figures 2, 2A, and paragraphs 422 "FIG. 2 more abstractly shows a "model" of how the FIG. 1 virtual distribution environment 100 may be used to provide a "chain of handling and control" for distributing content.", paragraph 423 "In the FIG. 2 example, a VDE content creator 102 creates "content." The content creator 102 may also specify "rules and controls" for distributing the content. These distribution-related "rules and controls" can specify who has permission to distribute the rights to use content, and how many users are allowed to use the content." - the VDE 'containers' are the blocks). 
However, Examiner agrees with Applicant's argument that one of ordinary skill in the art at the time of filing of the application would interpret "block chain" as a decentralized system similar to that of Nakamoto. Examiner is therefore issuing a new non-final action incorporating a new reference (Rogers) which teaches the Nakamoto-style decentralized type of block chain system.

 44.	Applicant also argues (at pp. 14-18) that Ginter does not teach respective expansions to content being implemented by respective expansion block chains that branch off of a main content block chain, a tracking block chain being implemented to track the expansion block chains, a first computer of a first player who does not use a first expansion associated with a first expansion block chain not having overhead of blocks that track the first expansion, wherein the expansion block chains comprise respective flags indicating they represent respective expansions of a base game, wherein a first content unit is associated with a first expansion block chain or the main content block chain according to at least one relationship between the main content block chain and the first expansion block chain.
Examiner respectfully disagrees, and notes that while Rogers teaches block chains as explained above, Ginter teaches the remaining limitations under Broadest Reasonable Interpretation as follows:
respective expansions to content being implemented by respective expansion .. chains that branch off of a main content .. chain at figure 79 and paragraph 155 in particular (variable length and multiple branching chains of control);
a tracking .. chain being implemented to track the expansion .. chains at paragraph 204 (VDE control information flowing "down" through different branches in an overall pathway of handling and control and being modified differently as it diverges down these different pathway branches); 
a first computer of a first player who does not use a first expansion associated with a first expansion .. chain not having overhead of blocks that track the first expansion at figure 70 (computer), figure 83 and paragraphs 2538-2540 (user B may receive a VDE content container from distributor C which does not contain CE - see Fig. 83); 
wherein the expansion .. chains comprise respective flags indicating they represent respective expansions of a base game at figure 79, paragraph 2510 (the content redistribution control information specified by creator A for users/distributors at different levels in the chain is respective flags indicating they represent respective expansions of a base game); and 
wherein a first content unit is associated with a first expansion .. chain or the main content .. chain according to at least one relationship between the main content .. chain and the first expansion .. chain at figure 83 and paragraphs 2513, 2439, 2540 (container (CBCCCD) is associated with USER B - first expansion chain - or DISTRIBUTOR B - main content chain). 

 45.	Applicant argues (at p. 18) that Ginter does not teach "input from an owner of a unit to designate whether the unit is part of the first expansion ... chain or the main content ... chain" in Claim 15.
Examiner respectfully disagrees. Ginter teaches this limitation at Figures 79, 80 and paragraph 2516 in particular (allowance or disallowance of approaches by distributors based on control content embedded by creators).

 46.	Applicant argues (at pp. 19-20) that Grosz does not teach "first content pieces are created later" and "existing second content pieces are placed in the final content product as the map is created" in Claim 4.
Examiner respectfully disagrees. Under Broadest Reasonable Interpretation for a 35 U.S.C. 103 obviousness rejection, Grosz teaches "first content pieces are created later" at paragraphs 292 (theme selection may take place immediately after size and orientation selection), 294 (loading suggested photos after choosing the theme). Furthermore, Grosz teaches "existing second content pieces are placed in the final content product as the map is created" at paragraphs 293 (theme layout is map creation), 299 (dynamically creates new pages based on the project's theme and the size is second content pieces are placed in the final content product as the map is created).

 47.	Applicant argues (at pp. 21-23) that Butler does not teach "agnostic to any game engine" and "customize content for particular game engines" in Claim 12.
Examiner respectfully disagrees. Under Broadest Reasonable Interpretation for a 35 U.S.C. 103 obviousness rejection, Butler teaches "agnostic to any game engine" at paragraph 6 (convert objects to any system) or paragraph 88 (functions not limited to implementation by any specific embodiments), and "customize content for particular game engines" at, for example, paragraph 71 (converting an object for use in the online environment). 

48.	Applicant argues (at pp. 24-25) that Abraham does not teach "translate physics of the content pieces for a second computerized physics engine" in Claim 17.
Examiner respectfully disagrees. Under Broadest Reasonable Interpretation for a 35 U.S.C. 103 obviousness rejection, Abraham teaches this limitation at Fig. 11 and paragraph 40 (configuring physics engine tool 815 to apply the appropriate physics engine is translate physics of the content pieces for a second computerized physics engine). Abraham also teaches the limitation under BRI at paragraph 47 (utilizing the model to render scenes for gameplay as if the model was part of the game's native code).

49.	Applicant further argues (at pp. 26-29) that Sidman does not teach "changing a location of placement of the particular menu item on the UI based on the clicks and length of time" in Claim 19 (and Claim 20).
Examiner respectfully disagrees. Under Broadest Reasonable Interpretation for a 35 U.S.C. 103 obviousness rejection, Sidman teaches this limitation at paragraph 41 (order of menu choices may be rearranged) and paragraph 197 (the positioning and appearance of menu items may change based on end-user activity .. Such MultiLinks will have higher click-through rates - click through rate is clicks and length of time) in particular.

 50.	The remainder of Applicants arguments are moot in light of the new combination of references used to reject the claims.

Conclusion

51.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lee et al. (US Patent Publication 20080220873 A1) describes a system and method for generating synthetic environments in a distributed architecture to, among other things, introduce dynamic content.
Basta et al. (US Patent Publication 20170295226 A1) describes a system for managing user collaboration over objects stored on a cloud-based service platform.
Sidman et al. (US Patent Publication 20150039442 A1) describes a system and method for selective retrieval of data from back-end systems in order to populate the menus differently based on user metrics.

52.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623